Citation Nr: 0005367	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-32 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been submitted to 
reopen claims seeking service connection for frostbite 
residuals and an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
April 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO), which denied the veteran service 
connection for a heart disorder and found that he had not 
submitted new and material evidence such as to warrant 
reopening of his claims seeking service connection for 
frostbite residuals and an acquired psychiatric disorder.  

In March 1999, the veteran appeared and offered testimony at 
a personal hearing on appeal in Washington, D.C. before the 
undersigned member of the Board.  A transcript of the 
veteran's testimony has been associated with his claims file.  
Subsequent to this hearing, additional evidence pertaining to 
the veteran's claims has been submitted by the veteran 
directly to the Board.  This evidence has not been previously 
considered by the RO; however, the veteran during his March 
1999 hearing waived such initial consideration.  See 
38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence to show a plausible claim for service connection for 
a heart disorder.  

2.  A September 1986 unappealed rating decision by the RO 
considered the veteran's claims for service connection for 
frostbite and a nervous condition and denied both claims on 
the merits.  

3.  Additional evidence received subsequent to the September 
1986 rating decision denying service connection for a nervous 
condition and frostbite includes statements by private 
treating physicians which are not cumulative or redundant, 
are relevant and probative, and so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  

4.  The veteran's claims for service connection for frostbite 
residuals and an acquired psychiatric disorder are plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a heart 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  Evidence received since the September 1986 RO rating 
decision denying service connection for a nervous disorder 
and frostbite is new and material and the veteran's claims 
for an acquired psychiatric disorder and frostbite residuals 
have been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The veteran has submitted well-grounded claims of service 
connection for an acquired psychiatric disorder and frostbite 
residuals.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Heart Disorder

The veteran served on active duty from July 1977 to April 
1978.  The veteran's service medical records to include his 
March 1978 medical examination for service separation are 
negative for any cardiovascular abnormality.  The veteran's 
heart in March 1978 was found to be normal on clinical 
evaluation.  A chest X-ray, at that time, was interpreted to 
be within normal limits.  

Medical records of the Washington, D.C., Department of Human 
Resources, Northwest Central Clinic show that a chest X-ray 
in March 1982 was negative.  An electrocardiogram in March 
1982 was interpreted to show sinus bradycardia.  

A VA outpatient treatment record dated in October 1984 
records that the veteran was told three years earlier about 
possible hypertension but that hypertension was not being 
treated.  It was further noted that he had been examined for 
service in the National Guard but denied entrance for reason 
of hypertension.  On physical examination blood pressure was 
160/100.  The veteran's heart was found to be essentially 
normal with positive S4, S1 - S2 with no murmurs.  
Hypertension was diagnosed.  Electrocardiogram in March 1985 
was interpreted to be normal.  

Private treatment records received in March 1986 show the 
veteran was diagnosed as suffering from hypertension in July 
1985 (secondary to poor compliance).  Physical examination of 
the veteran's heart in July 1985 noted regular rate and 
rhythm without murmurs.  

The veteran was noted to have sinus tachycardia on a private 
electrocardiogram in October 1991.  A chest X-ray in October 
1991 was interpreted to show the cardiomediastinal silhouette 
to be within the range of normal in appearance.  

Marked sinus bradycardia was found on a May 1996 
electrocardiogram as well as indications of left ventricular 
hypertrophy.  An X-ray of the veteran's chest in May 1996 
found the heart size and pulmonary vascularity to be within 
normal limits.  The veteran was admitted into St. Mary's 
Hospital for further evaluation to rule out a myocardial 
infarction in light of his then existing complaints of chest 
pains.  Physical examination of his heart on admission 
revealed regular rate and rhythm with no murmurs.  The 
veteran was subsequently discharged from hospitalization in 
early June 1996 following cardiac evaluation which was 
essentially unremarkable except for mildly elevated CPK's 
(creatinine phosphokinase) and the cessation of his chest 
pain.  

A cardiac stress test in June 1996 disclosed findings 
suggestive of a low probability of functionally significant 
coronary artery disease.

Cardiac catheterization in August 1996 at the Washington 
Hospital Center revealed normal coronary arteries and normal 
left ventricular functioning.  

An X-ray of the veteran's chest in September 1996 was 
interpreted by a private physician, Halappa G. Hakeal, M.D., 
to show normal cardiac size and aorta.  

The veteran was rehospitalized in December 1996 at St. Mary's 
Hospital with further complaints of chest pain.  Physical 
examination of the cardiovascular system on admission was 
significant for bradycardia, but rhythm was regular and no 
murmurs were appreciated.  A chest X-ray during this period 
of hospitalization was correlated with the prior study in May 
1996.  There was interval enlargement of the cardiac 
silhouette and a left ventricular configuration.  
Cardiomegaly, which has demonstrated interval enlargement, 
was the diagnostic impression.  The veteran's complaints of 
chest pain on cardiac consultation was determined to be of 
uncertain etiology not believed related to coronary artery 
disease.  

In a letter dated in January 1997 a private physician, Mary 
Kramer, M.D., informed the veteran that his December 1996 
chest X-ray done at St. Mary's Hospital showed an increase in 
heart size compared to the chest X-ray of May 1996.  

A VA X-ray of the veteran's chest in March 1998 was 
interpreted to reveal a normal heart.  

At his hearing in March 1999, the veteran testified that he 
had been told that he has an overly enlarged heart due to 
stress.  He said that he underwent a catheterization of his 
heart approximately four years earlier and at that time a VA 
physician told him that his heart enlargement was possibly 
due to service.  He also testified that his private physician 
also indicated the same possibility to him.  The undersigned 
agreed to hold the record open for a period so that relevant 
evidence could be obtained and submitted.  The veteran 
further testified that in service he was treated for a heart 
condition with blood thinners and about a year or so after 
service he developed hypertension.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
When a veteran served ninety (90) days and an organic heart 
disorder becomes manifest to a degree of 10 percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such a disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran has claimed service connection for a heart 
disorder, which he contends began in service and was treated 
therein.  His claim presents a threshold question of whether 
he has met his initial burden of submitting evidence to show 
that his claim is well grounded, meaning plausible.  If he 
has not presented evidence that his claim is well grounded, 
there is no further duty on the part of VA to assist him in 
his claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
veteran's claim for service connection for organic heart 
disorder to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis) or incurrence or aggravation 
of a disease or injury in service (medical evidence or, in 
some circumstances, lay evidence), and competent evidence 
showing causality between service and a current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The veteran has asserted and so testified that he was 
evaluated and treated for a heart disorder in service.  
Service medical records, however, are negative for any 
cardiovascular disorder to include organic heart disease.  
The first medical evidence of a cardiovascular disorder is 
from the early to mid-1980's, more than three years after 
service, at which time hypertension was found.  Heart 
enlargement was not manifested until late 1996.  

As a heart disorder was not shown in service, within a year 
after service, or for many years later, the service 
connection claim would only be well grounded if there was 
competent medical evidence linking current organic heart 
disability to remote events of service.  Caluza, supra.  No 
medical evidence of causality has been submitted by the 
veteran and his own lay statements and testimony are not 
competent with regard to the etiology of his current organic 
heart disorder.  Id.  In the absence of medical evidence of 
causality, the claim for service connection for a heart 
disorder must be denied as not well grounded.  

II.  New and Material Evidence to Reopen Claims of Service
Connection for Frostbite Residuals and an Acquired 
Psychiatric Disorder

A September 1986 unappealed rating decision by the RO 
considered the veteran's claims for service connection for 
frostbite and a nervous condition and denied both claims on 
the merits.  The decision essentially found that a validly 
diagnosed nervous condition was not shown in the service 
medical records or subsequent thereto.  It was further 
observed that although service medical records made reference 
to a possible frostbite, a residual condition attributable to 
frostbite was not clinically demonstrated.  

Under the appropriate laws and regulations, the prior 
determinations denying entitlement to service connection for 
frostbite and an acquired psychiatric disorder are final.  
Consequently, the veteran's claim as to service connection 
for these disorders may not be reopened absent the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  In considering whether a claim may be reopened, a 
two-step analysis must be performed.  First, the Board must 
determine whether the evidence is both new and material.  If 
and only if the Board determines that the claimant has 
produced new and material evidence is the claim deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers and not 
cumulative or redundant; and (2) is the newly presented 
evidence "material" that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?  

We have considered the evidence received since the September 
1986 RO rating action and have compared it with the evidence 
before that determination, and find that the newly submitted 
evidence is both new and material such as to reopen the 
veteran's claim for frostbite residuals and an acquired 
psychiatric disorder.  

This evidence includes clinical data which provides 
evaluation and diagnoses of a psychiatric disorder, indicated 
as depression during a period of VA hospitalization in May 
1992 as well as recent statements by private physicians, 
Dr. Mary L. Kramer, and Dr. Robert A. Konkul in June and 
August 1999, respectively, which provide further evidence of 
psychiatric disorders to include schizophrenia and post-
traumatic stress disorder and suggest a relationship to 
service.  Also included in the recently submitted evidence is 
the report of a March 1998 VA cold injury protocol 
examination and a July 1999 statement from a private 
podiatrist, Dr. John E. Bubser.  The VA cold injury 
examination found that the veteran had cold injury of the 
feet with residual paresthesia by history.  A neurological 
examination in April 1998 was normal with intact touch and 
pin sensation throughout including the feet and toes.  
Nevertheless, Dr. Bubser stated in July 1999 that the veteran 
"continues to undergo numbness, burning and pain in the feet 
associated with previous thermal injury."  

The RO previously denied these claims due to a lack of a post 
service diagnosis of a nervous disorder and the absence of a 
residual condition stemming from inservice frostbite.  The 
Board finds that the current evidence demonstrates the 
veteran has been diagnosed with schizophrenia and possible 
additional psychiatric disorders to include post-traumatic 
stress disorder, as well as possible bilateral foot symptoms 
to include numbness.  Furthermore, private medical physicians 
have indicated a possible causal and etiological connection 
to service.  This evidence is clearly new, as it is neither 
cumulative nor redundant.  Additionally, by itself, or in 
connection with the evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Having thus determined that 
new and material evidence has been added to the record, the 
veteran's claims for frostbite residuals and an acquired 
psychiatric disorder is reopened.  

Well Groundedness

As the veteran's claims have been reopened, the Board must 
now determine whether, based upon all the evidence of record 
in support of the claims, presuming its credibility, the 
reopened claims are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc). 

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when the initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attached.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It is also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, as noted above, there must be competent evidence 
of:  (1) A current disability; (2) an inservice injury or 
disease; and (3) a nexus between the current disability and 
the inservice injury or disease.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of the evidence of a psychiatric disorder and the 
statements of a competent medical professional indicating 
that the veteran has residuals of previous thermal injury as 
well as the veteran's testimony (which is presumed credible 
for the limited purpose of determining whether a claim is 
well grounded) in March 1999 before the undersigned member of 
the Board of continuous problems with his feet and mentation 
since service, the Board finds that the veteran's claims of 
service connection for frostbite residuals and an acquired 
psychiatric disorder are well grounded.  See Savage v. Gober, 
10 Vet. App. 488 (1997); Falzone v. Brown, 8 Vet. App. 398 
(1993); 38 C.F.R. § 3.303.  


ORDER

The claim for service connection for a heart disorder is 
denied as not well grounded.  

As new and material evidence has been received, the 
applications to reopen the claims of service connection for 
frostbite residuals and an acquired psychiatric disorder are 
granted to this extent, subject to the following further 
action. 


REMAND

In light of the action taken above, the Board notes that de 
novo review of the veteran's claims of service connection for 
frostbite residuals and an acquired psychiatric disorder by 
the RO is required.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  All indicated development should be undertaken, 
including examinations to determine the nature and etiology 
of the veteran's current bilateral foot disability, if any, 
and psychiatric disorders.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran to determine if he 
has any additional arguments to present 
in regard to his claims of service 
connection for frostbite residuals and an 
acquired psychiatric disorder.  The 
veteran should be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who had treated him for 
his psychiatric disorders, and frostbite 
residuals at any time since his discharge 
from service.  Dr. Konkul, Dr. Kramer, 
and Dr. Bubser should be specifically 
contacted and requested to provide 
records of their evaluation and treatment 
of the veteran as well as their rationale 
for concluding that the veteran has been 
diagnosed with a mental disorder, 
including PTSD, and/or, as appropriate, 
thermal injury residuals.  

2.  The RO should afford the veteran 
psychiatric and cold injury examinations 
to determine the nature and etiology of 
any current foot and psychiatric 
disabilities.  Any necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder must be made 
available to the examining physicians so 
that the pertinent clinical records can 
be studied in detail.  At the conclusion 
of the evaluations, the appropriate 
examiner should express an opinion with 
complete rationale, as to whether it is 
at least as likely as not the veteran's 
current psychiatric disorder is related 
to service.  An opinion should also be 
expressed as to whether the veteran has 
existing frostbite residuals and, if so, 
whether such residuals are as least as 
likely as not related to service.  Then, 
after any further development deemed 
appropriate, the RO should review the 
veteran's claims on a de novo basis.  
Information not previously considered, 
including the recently received clinical 
data as well as the testimony of the 
veteran, should be reviewed.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if appropriate.  


No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to afford the 
veteran due process of law and to obtain additional, 
clarifying clinical evidence.  By this REMAND the Board 
intimates no opinion as to the ultimate outcome warranted in 
this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

